Citation Nr: 1707869	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-13 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to hearing loss, tinnitus, or medications prescribed for right ear vestibular disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to hearing loss, tinnitus, or medications prescribed for right ear vestibular disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1973 to November 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the San Juan, Puerto Rico Department of Veteran Affairs (VA) Regional Office (RO).  In August 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has advanced secondary theories of entitlement for both his claimed hypertension and psychiatric disability.  Specifically, he alleges that such disabilities are related to his service-connected hearing loss and tinnitus.  In addition, he has also suggested that his hypertension is related to medications prescribed for his service-connected right ear vestibular disability, and that his psychiatric disability is directly related to that same disability.  

Private psychiatric records from September 2016 indicate a diagnosis of mood disorder not otherwise specified (NOS), and the Veteran has a well-documented history and diagnosis of hypertension.  Critically, however, he has not been afforded a VA examination in conjunction with his claim for psychiatric disability, and the February 2014 VA examination report pertaining to hypertension includes only an opinion on whether hypertension is "proximately due to or the result of" his service-connected right ear hearing loss and tinnitus conditions.  The examiner did not address the question of aggravation, and no opinion considering any possible relationship to vestibular disability medications is of record.  

In light of the above, the Board finds that new examinations are needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private treatment the Veteran has received for hypertension or any psychiatric disability.

2. Then, arrange for the Veteran's record to be forwarded to a cardiologist or other appropriate physician for a supplemental medical opinion regarding the likely cause of his hypertension.  Based on a review of the entire record, the examiner should provide opinions responding to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is AGGRAVATED BY his service-connected hearing loss disability or tinnitus?  (aggravation means the disability increased in severity beyond its natural progression)

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is CAUSED BY medications prescribed for his service-connected right ear vestibular disability?

c. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is AGGRAVATED BY medications prescribed for his service-connected right ear vestibular disability?  (aggravation means the disability increased in severity beyond its natural progression)

The examiner must provide a complete rationale for all opinions provided, to include citation to factual evidence and medical literature or principles, as appropriate.

3. Then, arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely cause of the Veteran's claimed psychiatric disability.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide an opinion responding to the following:

a. Please identify, by medical diagnosis, all psychiatric disability entities found.  The examiner must reconcile all diagnostic findings with any conflicting evidence in the record, to include the September 2016 private diagnosis of mood disorder NOS.

b. For each psychiatric disability diagnosed, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that that such disability is either:

i. CAUSED BY the Veteran's service-connected hearing loss or tinnitus;

ii. AGGRAVATED BY the Veteran's service-connected hearing loss or tinnitus (aggravation means the disability increased in severity beyond its natural progression);

iii. CAUSED BY the Veteran's service-connected right ear vestibular disability; or 

iv. AGGRAVATED BY the Veteran's service-connected right ear vestibular disability (aggravation means the disability increased in severity beyond its natural progression).

The examiner must provide a complete rationale for all opinions provided, to include citation to factual evidence and medical literature or principles as appropriate.

4. The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


